DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf US 2016/0367127 hereinafter referred to as Wulf in view of Plummer et al. US 2014/0168399 hereinafter referred to as Plummer.
In regards to claim 11, Wulf teaches:
“A method of comprising: acquiring video data representative of a person”
Wulf paragraph [0006] teaches detecting drowsiness of a driver using eye opening width.
“processing the video data to determine first eyelid opening values relative to a first baseline eyelid opening value”
Wulf Figure 1 teaches apparatus 100 which processes video data from sensing system 106.  Wulf teaches in paragraph [0025] a limiting value 114 with which eye-opening signal 110 is compared.  
“establishing, based at least in part on the processed video data and a [time value] of eyelid opening values extracted from the video data, a second baseline eyelid opening value, replacing the first baseline eyelid opening value with the second baseline eyelid opening value” and “second baseline eyelid opening value”
Wulf teaches in paragraph [0025] and Figure 1 processing the video data in apparatus 100.  From Figure 1 the processed video data is fed back into filter 112 such that an updated value is calculated.  Wulf Figure 2 and paragraph [0049] teaches a characteristic 200 of an eye-opening width and a reference level 102 according to one exemplary embodiment.  Characteristic 200 is plotted in a diagram that has a time plotted in seconds (s) on the abscissa and a distance plotted in millimeters (m.times.10.sup.-3) on the ordinate.  The updated value is equivalent to a second baseline and it replaces the previously calculated value.
“determine a second eyelid opening value relative to the second baseline eyelid opening value ....”
This occurs naturally as the process loops.
	“and at least one of:  actuating an alarm based at least in part on the alertness level; or sending a communication that indicates the alertness level”
Wulf teaches in paragraphs [0057]-[0059] teaches a momentary drowsiness detection 306 and a module 324 that outputs momentary-drowsiness events.  This is equivalent to determining an alertness level. Wulf explicitly teaches a warning may be output when the driver exceeds a certain sleepiness limiting value.  A warning may be interpreted as an alert or message.
Wulf does not explicitly teach:
“frequency [of eyelid opening events]”
However, Plummer teaches in paragraph [0039] and Figures 5A-B Frequency of vehicle operator blinks is a measurement of a function of the time between blinks.  For example, a calculation of the frequency of vehicle operator blinks may be made by dividing the total number of blinks in a certain period of time (e.g., 1 min., 2 min. etc.) by the certain time period to calculate the average time between blinks in that time period.  Therefore, it is known to calculate a frequency of eyelid opening event (i.e. the eye opens in the second half of a blink) from the timing information of eyelid opening values.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wulf in view of Plummer to have included the features of “frequency [of eyelid opening events]” because every year many vehicle accidents are caused by distracted driving and poor vehicle operate gaze performance (Plummer paragraph [0003]).
Wulf does not explicitly teach:
“receiving alertness data associated with the person; determining a first weight associated with the [eye height]; determining a second weight associated with the alertness data; acquiring an alertness level for the person based at least on the first weight associated with the [eye height] and the second weight associated with the alertness data”
Plummer teaches in Figure 16, inter alia, primary impairment indicators 1602 and secondary impairment indicators 1604.  Plummer teaches weighting the indicators in 1608a-b.  Plummer Figure 4 teaches primary impairment indicator logging method may include as the first steps, particularly steps 402-404, determining if the eye height is above a threshold.  Plummer teaches secondary impairment logging process in Figures 5A-B.  Plummer teaches in steps 502-
In regards to claim 12, Wulf/Plummer teaches all the limitations of claim 11 and further teaches:
“wherein: the video data comprises a first group of image data a second of image data; the second group of image data acquired for processing after the first group of image data is acquired for processing; and determining the second baseline eyelid opening value is based at least in part the first group of image data”
Wulf teaches in paragraph [0014] that the reference level is ascertained continuously.  This limitation merely represents the continuous calculation of the baseline values using video data.
In regards to claim 13, Wulf/Plummer teaches all the limitations of claim 12 and further teaches:
“wherein determining the second eyelid opening value relative to the second baseline eyelid opening value is based at least in part on the second group of image data”
This is nothing more than explicit claiming of the looping process in which the current reference value is used to process the next reference value using the newer video data.
In regards to claim 32, Wulf/Plummer teaches all the limitations of claim 11 and further teaches:
“wherein the alertness data represents one or more of: a change in head pitch of the person, a heart rate of the person, or a frequency of yawns of the person”
Plummer teaches in paragraph [0049] and Figure 6 a head nod score 604.  The Examiner interprets a head nod as a change in pitch.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wulf in view of Plummer to have included the features of “wherein the alertness data represents one or more of: a change in head pitch of the person, a heart rate of the person, or a frequency of yawns of the person” because every year many vehicle accidents are caused by distracted driving and poor vehicle operate gaze performance (Plummer paragraph [0003]).
In regards to claim 34, Wulf/Plummer teaches all the limitations of claim 11 and further teaches:
“wherein the alertness data is associated with a first time and the video data is associated with a second time ....”

Wulf/Plummer teach:
“different from the first time”
It would be expected that timestamps may be different as different systems of impairment may occur at different times.  For example, a blink may occur prior to a head nod or a lane departure.  This feature does not provide for any unpredictable results as it merely results in the logging of the data with the appropriate time.  Those of ordinary skill would consider this feature a routine implementation that does not provide any unpredictable results  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of Plummer in view of Xue et al. US 2017/0076136 hereinafter referred to as Xue.
In regards to claim 14, Wulf/Plummer teaches all the limitations of claim 11 but does not explicitly teach:
“where the first baseline eyelid opening value is based at least in part on image data acquired before the video”
 to accurately analyze the eye movement information, alignment of the eye image may be desirable.
In regards to claim 15, Wulf/Plummer teaches all the limitations of claim 11 but does not explicitly teach:
“wherein the first baseline eyelid opening value is acquired from a database comprising historical data different from the video data”
Xue teaches in paragraph [0058] an eye tracking phase may be based on the extractor 310, or another extractor 310 or extractor 310 of another processor 300, having previously extracted eye images during such a calibration phase for use in the example eye tracking phase.  The term “previously extracted” is interpreted as historical data.  While the term “database” is not explicitly stated this feature would be considered a routine implementation that does not provide any unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wulf/Plummer in view of Xue to include the features of  to accurately analyze the eye movement information, alignment of the eye image may be desirable.
Response to Arguments
In regards to claim 11, Applicant asserts that the cited references do not teach the features of “establishing, based at least in part on the processed video data and a frequency of eyelid opening values extracted from the video data, a second baseline eyelid opening value” however, the Examiner is not persuaded.
As indicated in the rejection above, Wulf teaches processing the video data in apparatus 100.  From Figure 1 the processed video data is fed back into filter 112 such that an updated value is calculated.  Wulf Figure 2 and paragraph [0049] teaches a characteristic 200 of an eye-opening width and a reference level 102 according to one exemplary embodiment.  Characteristic 200 is plotted in a diagram that has a time plotted in seconds (s) on the abscissa and a distance plotted in millimeters (m.times.10.sup.-3) on the ordinate.  The updated value is equivalent to a second baseline and it replaces the previously calculated value.
The difference between the claimed inventions is the use of the frequency as opposed to time.  However, these are known inverse of each other and it would have been an obvious feature to use a frequency.  
For example Plummer teaches in paragraph [0039] and Figures 5A-B Frequency of vehicle operator blinks is a measurement of a function of the time between blinks.  For example, a calculation of the frequency of vehicle operator blinks may be made by dividing the total number of blinks in a certain period of time (e.g., 1 min., 2 min. etc.) by the certain time period to calculate the average time between blinks in that time period.  Therefore, it is known to 
These features are known in the art and the arguments are not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422